Citation Nr: 1115178	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for residuals of a boxer fracture to the left hand.

2. Whether there is new and material evidence to reopen a claim for service connection for residuals of injury to the right lower extremity.

3. Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disorder.

4. Whether there is new and material evidence to reopen a claim for service connection for a disability manifested by blurry vision.

5. Entitlement to service connection for a cervical spine disorder.

6. Entitlement to service connection for residuals of injury to a left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2003 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In September 2009, the Board and remanded the claims for additional development. 

The request to reopen claims of entitlement to service connection for a lumbar spine disorder and a disability manifested by blurred vision are being granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for a cervical spine disorder and residuals of an injury to a left lower extremity are also addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.





FINDINGS OF FACT

1. The medical evidence does not show that the Veteran's left hand results in moderate limitation of motion or ankylosis of any of the fingers.

2. A claim of service connection for residuals of an injury to the right lower extremity was previously denied by the RO in October 1998.

3. Evidence received since the October 1998 denial is redundant and cumulative of the evidence of record at the time of the prior decision and, moreover, does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of an injury to the right lower extremity.

4. A claim of service connection for a lumbar spine disorder was previously denied by the RO in October 1998.

5. Evidence received since October 1998 relates to unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

6. A claim of service connection for a disability manifested by blurred vision was previously denied by the RO in January 1983.

7. Evidence received since January 1983 relates to unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for blurred vision.


CONCLUSION OF LAW

1. The criteria for a compensable rating for residuals of a boxer fracture to the left hand have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.73, Diagnostic Codes (DCs) 5299-5309 (2010).

2. The October 1998 RO decision denying the claim of service connection for residuals of injury to right lower extremity is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3. New and material evidence sufficient to reopen the claim for service connection for residuals of injury to right lower extremity has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4. The October 1998 RO decision that denied the claim of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

5. New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6. The January 1983 RO decision that denied the claim of service connection for blurred vision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

7. New and material evidence sufficient to reopen the claim of service connection for blurred vision has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the duty to notify was satisfied by notice letters sent to the Veteran in March 2003, April 2003, January 2005, January 2010, and June 2010.  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. The January 2005, January 2010, and June 2010 letters also explained to the Veteran why his claims for service connection was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the January 2010 and June 2010 letters, the Veteran was notified of the Dingess requirements.  Although the notice letter postdated the initial adjudication, the claim was subsequently readjudicated and no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Increased Rating

For historical purposes, the Veteran was service connected in a January 1983 rating decision based on evidence of the record which included a April 1973 x-ray showing a Boxer fracture of the left hand.  The Veteran timely appealed the noncompensable evaluation assigned and the Board denied the Veteran's appeal as there was no evidence of limited range of motion and no evidence of atrophy of any of the musculature of the left hand.  In March 1986, the Veteran submitted a claim for an increased (compensable) rating and was denied in July 1986.  The Veteran appealed and in December 1986 the Board denied the Veteran claim as the evidence submitted was not probative to permit a compensable rating.  The Veteran submitted a claim for a compensable rating in June 1998 and was denied by the RO in October 1998.  Finally, in March 2003 the Veteran submitted a claim for an increased rating which was denied by the RO in September 2003.  The Veteran timely appealed.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's left hand disorder is currently rated under Diagnostic Code 5299-5309.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).  In this case, DC 5299 refers to general musculoskeletal ratings while the more specific DC 5309 refer to muscle injuries.

Generally, muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2010).  With respect to DC 5309, however, different criteria apply.  As indicated in that code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to Muscle Group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. § 4.73, DC 5309, Note.

A noncompensable evaluation may be assigned for slight impairment of flexion of the major or minor wrist and fingers; muscles arising from internal condyle of humerus; flexors of the carpus and long flexors of fingers and thumb, pronator; 10 percent when moderate (major or minor); 30 percent (20 percent minor) when moderately severe; and 40 percent (30 percent minor) when severe.  38 C.F.R. § 4.73 (2009); DC 5307 (2010).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The use of similar terminology by medical professionals, although evidence to be considered, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.6.

The rating schedule provides that arthritis due to trauma, substantiated by X-ray findings, should be rated under the criteria for degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5010 (Arthritis Due to Trauma), 5003 (Degenerative Arthritis).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A higher rating of 20 percent is available when there is arthritis in more than one major joint or 2 or more groups of minor joints with occasional incapacitating exacerbations.  DC 5003, 38 C.F.R. § 4.71a.

Turning to the evidence of record, the Veteran was afforded a VA examination in November 2004 where he reported he has continued to experience pain and difficulty with his left hand since his injury in service.  He reported he was left handed but is now forced to become right handed.  The Veteran stated he experiences radiation of pain in his hand and keep his hand in a sling as much as possible.  The VA examiner observed the Veteran held his hand in a "slightly extended position with the fingers flexed at the MP, DIP, and PIP joints."  

A physical examination of the left hand revealed the Veteran held "his hand with the wrist in approximately 20 degrees of tension in the MPs and 20 degrees of flexion and the DIP and PIP joints in 30 degrees of flexion.  The hand is essentially help in neutral supination/pronation and with the thumb resting on top of the index finger in MP and IP flexion."  The Veteran was requested to actively move his hand but refused.  There was no heat, swelling, redness, or erythema.  The fingers were essentially unremarkable and had full sensation.  The Veteran had full passive range of motion in the wrist and fingers.  Previous x-rays showed no evidence of fractures or other problems.  

Upon physical examination and review of the evidence of record, the VA examiner stated the Veteran had essentially a normal examination.  The VA examiner noted the Veteran did not actively use his left hand "despite being neurologically intact."  The VA examiner noted that "[i]t is concerning that his hand problem is more likely secondary to a conversion disorder of a psychogenic origin."  

VA treatment records from October 2003 to July 2009 reveal the Veteran reported pain in the left hand including a laceration in June 2008.  Furthermore, in January 2005, the record reflects the  Veteran's left hand was in a split and had poor digital movement.

In May 2010, the Veteran was afforded another VA examination where there was "no objective evidence of pain on [range of motion] was noted, passive [range of motion] was unchanged from active [range of motion] and on repetitive testing... no pain, fatigue, weakness, or incoordination was noted."  The range of motion for the left thumb MP joint was 0 to 90 degrees; left thumb IP joint was 0 to 70 degrees; left MP index, long, ring and little fingers were 0 to 90 degrees; left PIP index, long, and little finer was 0 to 100 degrees; and left DIP index, long, ring and little fingers were 0 to 70 degrees.  All ranges of motion had questionable pain on active motion and after repetitive use but no additional loss of motion on repetitive use of the joints.  There was no decreased strength for pushing, pulling and twisting.  In addition, there was no decreased dexterity for twisting, probing, writing, touching, and expression.

Finally, upon physical examination and review of the evidence of record, the VA examiner opined the Veteran's "subjective complaints during the examination appeared... out of proportion to objective exam finding.  The [V]eteran was noted to display poor effort during the examination in this examiner's opinion."  The VA examiner noted the Veteran's left hand disability would have significant effects on his usual occupation in problems with lifting and carrying but no or mild effect on usual daily living. 

As x-rays do not disclosed degenerative changes; therefore, DC 5003 does not apply.  38 C.F.R. § 4.71a, DC 5003 (2010).  A higher rating is not warranted under other possible diagnostic codes.  Diagnostic Codes 5216 through 5223 rate ankylosis for multiple digits of the hand.  However, there is no evidence of ankylosis of the fingers on the left hand and Diagnostic Codes 5216 though 5223 do not apply. 

DC 5227 rates ankylosis of the ring finger or little finger as noncompensable regardless of whether the digit is attached to the dominant or nondominant hand.  38 C.F.R. § 4.71a, DC 5227 (2010).  A note to DC 5227 states the rater should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits, or interference with the overall function of the hand.  Furthermore, amputation of the ring finger is evaluated under DC 5155.  There is no indication any of the Veteran's fingers are amputated or approximate amputation.

Since there is no objective evidence of neuropathy in the latest VA examination, rating the any of the fingers of the left hand under Diagnostic Codes 8514, 8515, and 8516 are not for application.  They would rate complete or incomplete paralysis of the hand based on whether there is injury to the radial, median, or ulnar nerve, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, and 8516 (2010).

The preponderance of the objective medical evidence supports the current rating for the Veteran's left hand disorder.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010).

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Veteran contends that residuals of his fracture have caused him pain.  Examinations has found that there was no weakness, fatigue, or lack of endurance were noted in the records.  The Board notes although pain was reported, the effects of pain subjectively shown to be due to the Veteran's residuals of the Boxer fracture of the left hand was out of proportion with the objective findings.  There is no indication that pain causes functional loss greater than that contemplated by the current evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than a noncompensable rating for the residuals of a Boxer fracture to the left hand.

Additionally, in an exceptional case, a higher initial evaluation is available on an extraschedular basis.  In this case, however, there is no indication of record that the schedular criteria are inadequate to evaluate any of the disabilities at issue in this decision.  The Veteran does not allege, and the medical evidence does not establish, that any of these disabilities, alone, causes marked interference with the Veteran's employment, or necessitates frequent periods of hospitalization.  The Board acknowledges the June 2010 VA examination stated significant effects to employment.  However, there is no evidence the Veteran is currently employed and the Veteran does not allege it interferes with his employment or his ability to become gainfully employed.  In light of the foregoing, the Board finds that the Veteran's claims for higher initial evaluations do not present such exceptional or unusual disability pictures as to apply the extraschedular standards.  The Board is therefore not required to remand any of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Right lower extremity

A claim of entitlement to service connection for a right lower extremity was originally denied in a January 1983 rating decision.  While the Veteran's in-service treatment records did indicate a jeep accident and right leg injury, the records were negative for any residual disabilities.  The Veteran appealed and in October 1984, the Board issued a decision denying the claim that while the Veteran's right lower extremity was treated during service, the symptoms were acute and transitory and resolved without any residuals.  In June 1998, the Veteran submitted a claim to reopen the issue of service connection for right lower extremity.  The RO denied the Veteran's claim in October 1998, finding that the evidence still did not show right leg injury residuals.  The Veteran did not appeal and the October 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302

As stated above, the evidence received since the October 1998 rating decision includes VA treatment records dated from October 2003 to July 2009.  The records indicate the Veteran has complained of pain in his lower extremities, however, there is no evidence the Veteran's symptoms have been attributed to service.

Although the evidence received since the October 1998 decision is "new," in that the records were not previously seen, these numerous VA treatment records are not material since they are merely cumulative of medical evidence previously considered by the RO.  Significantly, they do not raise a reasonable possibility of substantiating the claim, in that they do not suggest that the Veteran's has residuals of an in-service injury to the right lower extremity.

The Veteran's lay statements have also been considered.  However, the Board finds that these too are cumulative of the Veteran's lay statement submitted prior to October 1998.  In addition, while the Board recognizes the numerous statements the Veteran has written and submitted into evidence as part of his claim, the Veteran's opinion as to medical matters, no matter how sincere, has only minimal probative value because he, as a lay person, is not competent to establish a medical diagnosis or draw medical conclusions; such matters require medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, lay assertions are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Because the evidence received since the October 1998 rating decision does not medically suggest that the Veteran suffers residuals of an in-service right lower extremity injury, it does not raise a reasonable possibility of substantiating the claims.  And as such, the Veteran's claim to reopen is denied.

Lumbar spine

A claim of entitlement to service connection for lumbar spine disorder was originally denied in a January 1983 rating decision.  The RO determined that while the Veteran's in-service treatment records did indicate a jeep accident, the records were negative for any residual disabilities.  In addition, the Veteran' separation examination was also negative of a lumbar spine disorder.  The Veteran did not appeal.  In October 1984, the Board denied the Veteran's claim finding there were no functional abnormalities of the back and the Veteran's treatment during service for back pain was attributed to symptoms of the flu syndrome and not due to any trauma.  The Veteran re-filed his claim in March 1986 and was denied by the RO in June 1986.  The Veteran appealed and in December 1986 the Board issued a decision stating the treatment records submitted by the Veteran did not establish the presence of a low back disability.  Finally, in June 1998, the Veteran re-filed his claim.  In October 1998, the RO denied the Veteran's claim as no new and material evidence was submitted - i.e. evidence suggesting that the Veteran had chronic residuals of an in-service back injury; accordingly, the October 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302

Evidence received subsequent to the October 1998 rating decision includes VA treatment records from October 2003 to July 2009.  In October 2003, the Veteran was admitted to the emergency room for an examination where x-rays revealed no fractures in the lumbar spine.  However, x-rays taken at the VA medical center in November 2007 reported a "presence of mild diffuse disc bulge with superimposed small left formainal to left lateral disc protrusion at the level of L4/5 partially obliterating the fat planes towards the exiting left-sided L4 nerve root."

This evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, namely the existence of a current lumbar spine disability.  It raises a reasonable possibility of substantiating the claim.  Consequently, the claim is reopened.

Disability manifested by blurred vision

A claim of entitlement to service connection for blurry vision was originally denied in a June 1955 rating decision.  As stated above, while the Veteran's in-service treatment records did indicate a jeep accident, the records were negative for any residual disabilities.  In addition, the Veteran' separation examination was also negative of blurry vision.  The Veteran did not appeal.  In December 1982, the Veteran submitted a claim to reopen the issue of service connection for blurry vision.  The RO denied the Veteran's claim in January 1983.  The Veteran did not appeal and accordingly, the January 1983 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302

Evidence submitted for this claim is limited to VA treatment records from October 2003 to July 2009.  The records indicate the Veteran has been diagnosed with cataracts.

This evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and, in conjunction with the fact that a history of a back strain is noted in service treatment records, it raises a reasonable possibility of substantiating the claim. Consequently, the claim is reopened.


ORDER

Entitlement to a compensable rating for residuals of a boxer's fracture to the left hand is denied.

New and material evidence having not been received, the application to reopen the claim for service connection for residuals of injury to the right lower extremity is denied.

New and material evidence has been received; the claim of service connection for lumbar spine disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence has been received; the claim of service connection for blurry vision is reopened and, to that extent only, the appeal is granted.


REMAND

Another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for chronic disorders, to include arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Lumbar spine disorder, disability manifested by blurred vision, and cervical spine disorder

As discussed above, the Veteran's claims for entitlement to service connection for a lumbar spine disorder and blurred vision have been reopened.  According to the VA treatment records, the November 2007 VA x-rays revealed a possible disability and/or diagnosis of a lumbar spine disorder.  The Veteran was diagnosed with a current disability of cataracts.

Furthermore, according to the records the September 2007 x-ray of the cervical spine reveal, "[t]here is suggestion of subtle disc narrowing at C5-C6.  There is subtle narrowing of the right C5-C6 foramen in the oblique views."  The impression was mild degenerative change of the C5-C6.

Based on the current findings of a possible disability, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Residuals of an injury to a left lower extremity

The Veteran has claimed service connection for a left lower extremity.

The Veteran claimed that was injured in service from an assault by fellow soldiers in the barracks and from a jeep wreck which resulted in hospitalization.

According to the in-service treatment records, the Veteran was treated for pain in the left foot in November 1973 and an injury to the left ankle in May 1974. 

In addition, the Veteran's post-service treatment records have indicated that he complained of pain in the lower leg.  However, the Board notes it is not clear according to the VA treatment records whether it is regarding the left or right lower extremity. 

However, a VA examination has not been provided for this claim and, in this case, based on the evidence of in-service treatment, the Veteran's history, and the current complaints of pain in the lower extremities, the Board finds that an examination and opinion are needed.  See 38 U.S.C.A. §5103A (d).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with the appropriate specialist to identify any lumbar and cervical spine disorders, and render an opinion, with supporting rationale, as to whether any current spine disorders are at least as likely as not related to his military service.  In particular, the examiner should consider and comment upon the Veteran's reported history of injury in service, other lay statements, the November 2007 x-ray of the lumbar spine, and the September 2007 x-ray of the cervical spine. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report.

2. Schedule the Veteran for an examination with the appropriate specialist to identify any disability manifested by blurry vision and render an opinion, with supporting rationale, as to whether any current ocular disorders, specifically cataracts, are at least as likely as not related to the Veteran's military service.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report.

3. Schedule the Veteran for an examination with the appropriate specialist to identify any residuals of an injury to left lower extremity and render an opinion, with supporting rationale, as to whether any disorders of the left lower extremity disorders are at least as likely as not related to the Veteran's military service.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report.

4. Thereafter, the AMC should readjudicate the Veteran's claims. If the benefit(s) sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


